               Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 1 of 63




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ASHLEY and BRANDON LACOMBE                      :       CIVIL ACTION No
2615 5th AVENUE                                 :
ALTOONA, PA 16602                               :
                                                :
     v.                                         :
                                                :
TV DIRECT, LLC                                  :
385 5TH AVENUE                                  :
NEW YORK, NEW YORK 10016                        :
                                                :
          And                                   :
                                                :
GABRIEL BROTHERS d/b/a GABE’S                   :
55 SCOTT AVENUE                                 :
MORGANTOWN, WEST VIRGINIA                       :
26508                                           :

                                      NOTICE OF REMOVAL

          TV Direct LLC hereby removes this matter from the Court of Common Pleas of

Philadelphia County to the United States District Court for the Middle District of Pennsylvania,

pursuant to 28 U.S.C. § 1332 and avers in support of the removal as follows:

          1.       Plaintiffs filed this case in the Court of Common Pleas of Philadelphia County on

February 25, 2021. See Complaint attached as Exhibit 1.

          2.       The complaint alleged that defendant “Gabriel Brothers” was a Pennsylvania

corporation with a principle place of business located at 516 W. Plank Road, Altoona, PA 16602.

Id. at ¶ 3.

          3.       In response to the complaint, “Gabriel Brothers” filed preliminary objections on

March 30, 2021. See Preliminary Objections attached as Exhibit 2.

          4.       The pleading filed on behalf of “Gabriel Brothers” disclosed that the defendant is

“a Western Virginia corporation headquartered at 55 Scott Avenue, Morgantown, WV 26508.
             Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 2 of 63




        5.       TV Direct LLC is a New York Domestic Limited Liability Company with its

principle place of business located at 385 5th Avenue, New York, NY 10016.

        6.       Upon information and belief, it is alleged that the two members of TV Direct LLC

reside in Hong Kong, China.

        7.       The amount in controversy alleged in the complaint is in excess of $271,152.49.

See Exhibit 1.

        8.       Counsel for “Gabriel Brothers” consents to the removal of this case.

        9.       Since this matter involves parties of diverse citizenship, and the amount in

controversy exceeds $75,000, this case is properly within the jurisdiction of the United States

District Court for the Middle District of Pennsylvania.

        10.      Consequently, this case may be properly removed to the identified Federal Court

District.

                                              Submitted by:

                                              /s/ John J. Hatzell, Jr.
                                              John J. Hatzell, Jr.
                                              Attorney ID: 38548
                                              Haddix and Associates
                                              Suite 3900, 1650 Market Street
                                              Philadelphia, PA 19103
                                              215 255 6411
                                              John.Hatzell@AIG.com
                                              Attorney for TV Direct, LLC
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 3 of 63




                                CERTIFICATE OF SERVICE

        The attached Notice of Removal was served via the Electronic Filing Service and via e-
mail to:


                        Joseph L. McGlynn, Esquire
                        deLUCA LEVINE LLC
                        Three Valley Square, Suite 220
                        Blue Bell, PA 19422
                        P: 215-310-4731
                        F: 215-383-0082
                        jmcglynn@delucalevine.com

                        Nicholas D. Bowers, Esquire
                        Edward J. Tuite, Esquire
                        MARSHALL DENNEHEY
                        2000 market Street, Suite 2600
                        Philadelphia, PA 19103
                        P: 215-575-2742
                        ndbowers@mdwcg.com
                        ejtuite@mdwcg.com



                                           /s/ John J. Hatzell, Jr.
                                           John J. Hatzell, Jr.
                                           Attorney ID: 38548
                                           Haddix and Associates
                                           Suite 3900, 1650 Market Street
                                           Philadelphia, PA 19103
                                           215 255 6411
                                           John.Hatzell@AIG.com
                                           Attorney for TV Direct, LLC
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 4 of 63




                      EXHIBIT 1
       Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 5 of 63




de LUCA LEVINE LLC                                            ATTORNEYS FOR
                                                                        FiledPLAINTIFF(S)
                                                                              and Attested by the
BY: JOSEPH L. MCGLYNN                                                           Office of Judicial Records
IDENTIFICATION NO.: 201181                                                          25 FEB 2021 03:40 pm
THREE VALLEY SQUARE, SUITE 220                                                             S. RICE
BLUE BELL, PA 19422
(215) 383-0081

ASHLEY and BRANDON LACOMBE                                    COURT OF COMMON PLEAS
2616 5th Avenue                                               PHILADELPHIA COUNTY, PA
Altoona, PA 16602

                Plaintiff(s)                                  CIVIL ACTION NO:

       v.

TV DIRECT LLC
385 5th Avenue
Suite 809
New York, NY 10016

And

GABRIEL BROTHERS
516 W. Plank Road
Altoona, PA 16602

                Defendant(s)

                                        NOTICE TO DEFEND
          You have been sued in Court. If you wish to defend against the claims set forth in the following
 pages, you must take action within twenty (20) days after this Complaint and notice are served, by entering
 a written appearance personally or by attorney and filing in writing with the Court your defenses or
 objections to the claims set forth against you. You are warned that if you fail to do so, the case may
 proceed without you and a judgment may be entered against you by the Court without further notice for any
 money claimed in the Complaint or for any other claim or relief requested by the Plaintiff. You may lose
 money or property or other rights important to you.

 YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
 LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH
 BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                                   AVISO
           Le han demandado a usted en la corte. Si used quiere defenderse de estas demandas expuestas en
 las paginas siquientes, used tiene veinte (20) dias de plazo al partir de la fecha de la demanda y la
 notificacion. Hace falta asentar una comparencia escrita o en persona o con un abogado y entregar a la
 corte en forma escrita sus defensas o sus objectiones a las demandas en contra de su persona. Sea avisado
 qui si usted no se defiende, la corte tomara medidas y puede continuar la demanda en contra suya sin previo
 aviso o notificacion. Ademas, la corte puede decidir a favor del demandante y requiere que usted cumpla
 con todas las provisiones de esta demanda. Usted puede perder.
           LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTS. SI NO TIENE




                                                                                                      Case ID: 210202470
                                                                                                      Restricted Information
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 6 of 63



ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO. VAYA EN
PERSONA O LLAMEPOR TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR DONDE SE PURDE CONSEQUIR.
                           Philadelphia Bar Association
                      Lawyer Referral and Information Service
                               One Reading Center
                         Philadelphia, Pennsylvania 19107
                                  (215) 238-6333
                               TTY (215) 451-6197




                                                                     Case ID: 210202470
                                                                     Restricted Information
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 7 of 63




de LUCA LEVINE LLC                                  ATTORNEYS FOR PLAINTIFF(S)
BY: JOSEPH L. MCGLYNN
IDENTIFICATION NO.: 201181
THREE VALLEY SQUARE, SUITE 220
BLUE BELL, PA 19422
(215) 383-0081

ASHLEY and BRANDON LACOMBE                          COURT OF COMMON PLEAS
2616 5th Avenue                                     PHILADELPHIA COUNTY, PA
Altoona, PA 16602

              Plaintiff(s)                          CIVIL ACTION NO:

      v.

TV DIRECT LLC
385 5th Avenue
Suite 809
New York, NY 10016

And

GABRIEL BROTHERS
516 W. Plank Road
Altoona, PA 16602

              Defendant(s)

                                         COMPLAINT

        Plaintiffs, Ashley and Brandon Lacombe, by and through undersigned counsel, de

 Luca Levine, LLC, hereby demands judgment against Defendants, and complains against

 them as follows:

                                          PARTIES

        1.      Plaintiffs, Ashley and Brandon Lacombe, (hereinafter “Plaintiffs”), are

 adult individuals, and owners of the property at 2616 5th Avenue, Altoona, PA 16602

 (hereinafter the “subject property”).




                                                                                  Case ID: 210202470
                                                                                  Restricted Information
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 8 of 63




          2.    At all times relevant hereto, Defendant, TV Direct LLC (hereinafter “TV

Direct”) was, upon information and belief, a New York corporation with its primary

place of business at the above-captioned address, and was registered and authorized to do

business within the Commonwealth of Pennsylvania. Upon information and belief, TV

Direct is in the business of designing, assembling, manufacturing, selling, distributing

and/or marketing appliances such as the air fryer (hereinafter “subject air fryer”) at issue

in this loss. Upon further information and belief, Defendant, TV Direct undertakes a

significant amount of selling, distributing and/or marketing of products such as, inter

alia, the above-mentioned air fryer within Philadelphia County.

          3.    At all times relevant hereto, Defendant, Gabriel Brothers, (hereinafter

“Gabriel Brothers ”) was, upon information and belief, a Pennsylvania corporation with

its principal place of business located at the above-captioned address, and was authorized

to do business within the Commonwealth of Pennsylvania. Upon information and belief,

Gabriel Brothers was in the business of designing, assembling, manufacturing, selling,

distributing and/or marketing appliances such as the air fryer (hereinafter “subject air

fryer”) at issue in this loss.

          4.    Plaintiff is relying upon the provisions of Pa.R.C.P. 2002(d) for the within

action.

                                 JURISDICTION AND VENUE


          5.    This Court has jurisdiction over each of the Defendants because each

Defendant either has its principal place of business in Pennsylvania, is incorporated in

Pennsylvania, or is registered to do business in Pennsylvania, has consented to

jurisdiction in Pennsylvania and/or does sufficient business in, or has sufficient minimum




                                                                                      Case ID: 210202470
                                                                                       Restricted Information
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 9 of 63




contacts with, or otherwise intentionally avails itself of the markets of the

Commonwealth of Pennsylvania through its business operations in Pennsylvania.

        6.      Venue is properly laid in Philadelphia County pursuant to Pennsylvania

Rules of Civil Procedure 1006 and 2179, including because one or more of the

Defendants regularly conducts business in Philadelphia and/or may be served there.

                                 STATEMENT OF FACTS

        7.      Plaintiffs incorporate by reference the preceding averments as though set

forth at length herein.

        8.      Prior to April 3, 2019, Plaintiffs were given an air fryer as a gift for use at

the subject property.

        9.      On or about April 3, 2019, the Plaintiffs used the air fryer. Shortly

thereafter, the subject air fryer failed, resulting in a fire that caused substantial damage at

the subject property.

        10.     A subsequent investigation conducted after the loss determined the

aforesaid damage was caused directly and proximately by a failure of the air fryer

resulting in the subject fire.

        11.     It was determined that the subject air fryer was dangerous and defective

when sold to the Plaintiffs.

        12.     Upon information and belief, the air fryer was sold by Defendant Gabriel

Brothers and released into the stream of commerce at that time. Previously, Defendant

Gabriel Brothers received the product from Defendant TV Direct.

        13.     This air fryer should never have been available for purchase on the open

market.




                                                                                         Case ID: 210202470
                                                                                          Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 10 of 63




          14.   As a direct and proximate result of the aforementioned defects, Plaintiffs

sustained the damages described herein in an amount in excess of $271,152.49.

                     COUNT I – PLAINTIFFS v. TV DIRECT LLC
                               STRICT LIABILITY

          15.   Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

          16.   TV Direct is engaged, and at all times relevant hereto was engaged, in the

business of marketing, distributing, delivering, assembling and/or selling, inter alia, air

fryers.

          17.   TV Direct marketed, distributed, delivered, assembled and/or sold the

subject air fryer in a defective condition, unreasonably dangerous to foreseeable users

and property owners, including the Lacombes.

          18.   TV Direct knew or should have known that the subject air fryer would

reach the Lacombes’ property without substantial change from the condition in which it

was sold.

          19.   The subject air fryer did reach the Lacombes’ property without substantial

change from the condition in which sold.

          20.   Ultimately, the air fryer, tested, manufactured, inspected, distributed,

supplied, marketed and sold by TV Direct was defective in design and/or manufacture in

that, when the product left the hands of the designers, manufacturers, distributors and/or

suppliers, it was unreasonably dangerous, more dangerous than a homeowner would

expect.

          21.   Plaintiffs utilized the subject air fryer for the purposes and manner

normally intended.



                                                                                     Case ID: 210202470
                                                                                      Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 11 of 63




       22.     The fire and damage to the subject property was caused by and/or resulted

from the acts and/or omissions of TV Direct, for which TV Direct is liable to Plaintiffs

based upon the theory of strict liability for the following reasons:

               a.       failing to design or manufacture the air fryer so that it would not
                        fail and/or malfunction in the manner that it did;
               b.       placing into the stream of commerce a product which was not safe
                        or fit for its intended use;
               c.       failing to properly identify the hazards associated with air fryers
                        and properly safeguard against same prior to placing air fryers into
                        the steam of commerce;
               d.       failing to discover the defective and/or unreasonably dangerous
                        condition of the air fryer;
               e.       failing to properly test the design of the air fryer;
               f.       designing, manufacturing, distributing and/or placing into the
                        stream of commerce an unreasonably dangerous product that poses
                        an unreasonable risk of fire;
               g.       failing to provide proper and adequate warnings regarding the
                        hazards associated with the foreseeable and ordinary use of the air
                        fryer;
               h.       failing to design the air fryer so that foreseeable failures of the air
                        fryer and its components would not present a fire hazard;
               i.       failing to provide adequate and sufficient warnings and instructions
                        with respect to the air fryer which rendered it defective and
                        unreasonably dangerous; and
               j.       the subject air fryer is an unreasonably dangerous product, one that
                        is dangerous to an extent beyond that which would be
                        contemplated by the ordinary consumer who purchases it, with the
                        ordinary knowledge common to the community of its
                        characteristics.


       23.     For these reasons, TV Direct is strictly liable to Plaintiffs for its damages

under applicable law.

       24.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.




                                                                                         Case ID: 210202470
                                                                                          Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 12 of 63




         WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct –

jointly, severally, and/or in the alternative with the other Defendants in this action – in an

amount of $271,152.49, plus interest, costs of suit, reasonable attorney fees, delay

damages and such other relief as the Court deems appropriate under the circumstances.

                    COUNT II – PLAINTIFF v. TV DIRECT LLC
                                 NEGLIGENCE

         25.   Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

         26.   TV Direct owed a duty of reasonable care to Plaintiffs in regard to the

design, manufacture, formulating, testing, inspection, marketing, distribution and sale of

air fryers, and breached said duty.

         27.   The aforementioned damages were the direct and proximate result of the

negligence and carelessness of TV Direct – by and through its employees, agents,

technicians, vendors, subcontractors, and/or servants – as is more specifically described

below:

               a.      failing to exercise reasonable care in the following manner:

                       i.      failing to manufacture, assemble, sell, design, transport,
                               distribute and/or market a properly functioning product;

                       ii.     failing to properly inspect, test and/or requalify the product
                               and/or its component parts;

                       iii.    failing to properly determine that the product and/or its
                               component parts were not in compliance with applicable
                               standards;

                       iv.     failing to provide safe and adequate warnings or
                               instructions with the product; and/or

                       v.      designing, manufacturing, marketing, distributing and/or
                               selling the product when TV Direct knew or should have



                                                                                        Case ID: 210202470
                                                                                         Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 13 of 63




                               known that the product and/or its component parts would
                               be inadequate for the reasons for which it was purchased.

               b.      failing to adequately instruct, supervise and/or train servants,
                       employees and agents as to the proper ways to perform the tasks
                       set forth in subparagraph (a);

               c.      failing to adequately warn Plaintiffs and others of the dangers and
                       hazardous conditions resulting from the conduct set forth in
                       subparagraph (a) above;
               d.      failing to provide, establish, and/or follow proper and adequate
                       controls so as to ensure the proper performance of the tasks set
                       forth in subparagraph (a) above;

               e.      failing to properly monitor the work of all agents and/or employees
                       during the performance of the tasks set forth in subparagraph (a)
                       above to ensure compliance with applicable safety procedures;

               f.      failing to retain competent, qualified and/or able agents, employees
                       or servants to perform the tasks set forth in subparagraph (a)
                       above;

               g.      failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with the prevailing industry and governmental
                       specifications and standards; and/or

               h.      violating the standards of care and customs applicable to this
                       product.

       28.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.

       WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct –

jointly, severally, and/or in the alternative with the other Defendants in this action – in an

amount of $271,152.49, plus interest, costs of suit, reasonable attorney fees, delay

damages and such other relief as the Court deems appropriate under the circumstances.

                    COUNT III – PLAINTIFF v. TV DIRECT LLC
                          BREACH of WARRANTIES




                                                                                        Case ID: 210202470
                                                                                         Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 14 of 63




       29.     Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

       30.     At the time of the sale and/or distribution of the product, TV Direct had

reason to know the particular purpose to which the subject air fryer would be used (i.e.

residential application) and that it was being relied upon to furnish a suitable product.

       31.     In light of the negligence, breaches, failures and harms alleged herein, TV

Direct breached the implied warranty of fitness for a particular purpose in that the

product was not fit for the particular purpose for which such products are required under

normal operation.

       32.     In addition, TV Direct breached its implied warranty of merchantability in

that the product was not fit for the ordinary uses for which the product was used.

       33.     In addition, TV Direct breached any and all express warranties made or

relating to the product that became part of the basis of the bargain for sale of the product.

       34.     TV Direct has better access to all written forms of said warranties and

therefore is not prejudiced by Plaintiffs’ inability to attach them hereto.

       35.     The Lacombe’s damages as set forth above occurred as a direct and

proximate result of the breach by TV Direct of its implied and express warranties.

       36.     Plaintiffs have met any and all conditions precedent to recovery for such

breaches.

       37.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.

       WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct –

jointly, severally, and/or in the alternative with the other Defendants in this action – in an




                                                                                        Case ID: 210202470
                                                                                         Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 15 of 63




amount of $271,152.49, plus interest, costs of suit, reasonable attorney fees, delay

damages and such other relief as the Court deems appropriate under the circumstances.

                    COUNT IV – PLAINTIFFS v. GABRIEL BROTHERS
                                 STRICT LIABILITY

        38.         Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

        39.         Gabriel Brothers is engaged, and at all times relevant hereto was engaged,

in the business of marketing, distributing, delivering, assembling and/or selling, inter

alia, air fryers.

        40.         Gabriel Brothers marketed, distributed, delivered, assembled and/or sold

the subject air fryer in a defective condition, unreasonably dangerous to foreseeable users

and property owners, including the Lacombes.

        41.         Gabriel Brothers knew or should have known that the subject air fryer

would reach the Lacombes’ property without substantial change from the condition in

which it was sold.

        42.         The subject air fryer did reach the Lacombes’ property without substantial

change from the condition in which sold.

        43.         Ultimately, the air fryer, tested, manufactured, inspected, distributed,

supplied, marketed and sold by Gabriel Brothers was defective in design and/or

manufacture in that, when the product left the hands of the designers, manufacturers,

distributors and/or suppliers, it was unreasonably dangerous, more dangerous than a

homeowner would expect.

        44.         Plaintiffs utilized the subject air fryer for the purposes and manner

normally intended.



                                                                                         Case ID: 210202470
                                                                                         Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 16 of 63




       45.     The fire and damage to the subject property was caused by and/or resulted

from the acts and/or omissions of Gabriel Brothers, for which Gabriel Brothers is liable

to Plaintiffs based upon the theory of strict liability for the following reasons:

               a.      failing to design or manufacture the air fryer so that it would not
                       fail and/or malfunction in the manner that it did;
               b.      placing into the stream of commerce a product which was not safe
                       or fit for its intended use;
               c.      failing to properly identify the hazards associated with air fryers
                       and properly safeguard against same prior to placing air fryers into
                       the steam of commerce;
               d.      failing to discover the defective and/or unreasonably dangerous
                       condition of the air fryer;
               e.      failing to properly test the design of the air fryer;
               f.      designing, manufacturing, distributing and/or placing into the
                       stream of commerce an unreasonably dangerous product that poses
                       an unreasonable risk of fire;
               g.      failing to provide proper and adequate warnings regarding the
                       hazards associated with the foreseeable and ordinary use of the air
                       fryer;
               h.      failing to design the air fryer so that foreseeable failures of the air
                       fryer and its components would not present a fire hazard;
               i.      failing to provide adequate and sufficient warnings and instructions
                       with respect to the air fryer which rendered it defective and
                       unreasonably dangerous; and
               j.      the subject air fryer is an unreasonably dangerous product, one that
                       is dangerous to an extent beyond that which would be
                       contemplated by the ordinary consumer who purchases it, with the
                       ordinary knowledge common to the community of its
                       characteristics.


       46.     For these reasons, Gabriel Brothers is strictly liable to Plaintiffs for its

damages under applicable law.

       47.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.




                                                                                        Case ID: 210202470
                                                                                         Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 17 of 63




         WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

Brothers – jointly, severally, and/or in the alternative with the other Defendants in this

action – in an amount of $271,152.49, plus interest, costs of suit, reasonable attorney

fees, delay damages and such other relief as the Court deems appropriate under the

circumstances.

                  COUNT V – PLAINTIFF v. GABRIEL BROTHERS
                                NEGLIGENCE

         48.     Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

         49.     Gabriel Brothers owed a duty of reasonable care to Plaintiffs in regard to

the design, manufacture, formulating, testing, inspection, marketing, distribution and sale

of air fryers, and breached said duty.

         50.     The aforementioned damages were the direct and proximate result of the

negligence and carelessness of Gabriel Brothers – by and through its employees, agents,

technicians, vendors, subcontractors, and/or servants – as is more specifically described

below:

                 a.     failing to exercise reasonable care in the following manner:

                        i.     failing to manufacture, assemble, sell, design, transport,
                               distribute and/or market a properly functioning product;

                        ii.    failing to properly inspect, test and/or requalify the product
                               and/or its component parts;

                        iii.   failing to properly determine that the product and/or its
                               component parts were not in compliance with applicable
                               standards;

                        iv.    failing to provide safe and adequate warnings or
                               instructions with the product; and/or




                                                                                        Case ID: 210202470
                                                                                        Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 18 of 63




                       v.     designing, manufacturing, marketing, distributing and/or
                              selling the product when Gabriel Brothers knew or should
                              have known that the product and/or its component parts
                              would be inadequate for the reasons for which it was
                              purchased.

                 b.    failing to adequately instruct, supervise and/or train servants,
                       employees and agents as to the proper ways to perform the tasks
                       set forth in subparagraph (a);

                 c.    failing to adequately warn Plaintiffs and others of the dangers and
                       hazardous conditions resulting from the conduct set forth in
                       subparagraph (a) above;
                 d.    failing to provide, establish, and/or follow proper and adequate
                       controls so as to ensure the proper performance of the tasks set
                       forth in subparagraph (a) above;

                 e.    failing to properly monitor the work of all agents and/or employees
                       during the performance of the tasks set forth in subparagraph (a)
                       above to ensure compliance with applicable safety procedures;

                 f.    failing to retain competent, qualified and/or able agents, employees
                       or servants to perform the tasks set forth in subparagraph (a)
                       above;

                 g.    failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with the prevailing industry and governmental
                       specifications and standards; and/or

                 h.    violating the standards of care and customs applicable to this
                       product.

       51.       As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.

       WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

Brothers – jointly, severally, and/or in the alternative with the other Defendants in this

action – in an amount of $271,152.49, plus interest, costs of suit, reasonable attorney

fees, delay damages and such other relief as the Court deems appropriate under the

circumstances.



                                                                                      Case ID: 210202470
                                                                                      Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 19 of 63




                COUNT VI – PLAINTIFF v. GABRIEL BROTHERS
                        BREACH of WARRANTIES

       52.     Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length.

       53.     At the time of the sale and/or distribution of the product, Gabriel Brothers

had reason to know the particular purpose to which the subject air fryer would be used

(i.e. residential application) and that it was being relied upon to furnish a suitable

product.

       54.     In light of the negligence, breaches, failures and harms alleged herein,

Gabriel Brothers breached the implied warranty of fitness for a particular purpose in that

the product was not fit for the particular purpose for which such products are required

under normal operation.

       55.     In addition, Gabriel Brothers breached its implied warranty of

merchantability in that the product was not fit for the ordinary uses for which the product

was used.

       56.     In addition, Gabriel Brothers breached any and all express warranties

made or relating to the product that became part of the basis of the bargain for sale of the

product.

       57.     Gabriel Brothers has better access to all written forms of said warranties

and therefore is not prejudiced by Plaintiffs’ inability to attach them hereto.

       58.     The Lacombe’s damages as set forth above occurred as a direct and

proximate result of the breach by Gabriel Brothers of its implied and express warranties.

       59.     Plaintiffs have met any and all conditions precedent to recovery for such

breaches.



                                                                                       Case ID: 210202470
                                                                                       Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 20 of 63




       60.       As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.

       WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

Brothers – jointly, severally, and/or in the alternative with the other Defendants in this

action – in an amount of $271,152.49, plus interest, costs of suit, reasonable attorney

fees, delay damages and such other relief as the Court deems appropriate under the

circumstances.




                                             de LUCA LEVINE LLC


                                     BY:     /s/Joseph L. McGlynn
                                             Joseph L. McGlynn, Esquire
                                             PA Atty. I.D. No. 201181
                                             jmclynn@delucalevine.com
                                             Three Valley Square, Suite 220
                                             Blue Bell, PA 19422
                                             (215) 383-0081 / (215) 383-0082 (fax)
                                             ATTORNEYS FOR PLAINTIFF


Dated: February 15, 2021




                                                                                     Case ID: 210202470
                                                                                     Restricted Information
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 21 of 63




                                     VERIFICATION



        I, Jeanette Burns, under the penalties of perjury, state that I am a representative of
Allstate Vehicle and Property Insurance Company; that I am authorized to make this
verification on behalf of Allstate, that I have read the Complaint; that I do not have, and
am informed that no single officer or agent of Allstate has personal knowledge of all
matters set forth in the Complaint; that the Complaint was prepared by counsel from
information provided by myself and certain employees from Allstate who were
designated to assemble such material and are based on their personal knowledge or that
of other persons who were consulted and on examination of records maintained by
Allstate during the regular course of business; and that upon information and belief the
Complaint is true and correct to the best of my knowledge after due inquiry.




Signed under penalty of perjury this 25th day of        February, 2021.




                                                                                        Case ID: 210202470
                                                                                         Restricted Information
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 22 of 63




                       EXHIBIT 2
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 23 of 63




                                                                    Filed and Attested by the
ASHLEY and BRANDON LACOMBE                        :                Office of Judicial Records
                                                  :                    30 MAR 2021 10:33 am
                                      Plaintiffs, :     COURT OF COMMON PLEAS
                                                                            G. IMPERATO
                                                  :     PHILADELPHIA COUNTY
                       vs.                        :
                                                  :     FEBRUARY TERM, 2021
TV DIRECT, LLC; and,                              :
                                                  :     NO. 02470
GABRIEL BROTHERS                                  :
                                                  :
                                     Defendants


                                            ORDER

       AND NOW, this _______ day of __________________, 2021, upon consideration of the

Preliminary Objections of Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (improperly

designated in Plaintiff’s Complaint as “Gabriel Brothers”), to Plaintiff's Complaint, and any

response thereto,

       It is hereby ORDERED and DECREED that the Preliminary Objections of Moving

Defendant are SUSTAINED and the above-captioned case is hereby DISMISSED WITH

PREJUDICE.




                                                      BY THE COURT:




                                                      ________________________________




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 24 of 63




ASHLEY and BRANDON LACOMBE                        :
                                                  :
                                      Plaintiffs, :     COURT OF COMMON PLEAS
                                                  :     PHILADELPHIA COUNTY
                       vs.                        :
                                                  :     FEBRUARY TERM, 2021
TV DIRECT, LLC; and,                              :
                                                  :     NO. 02470
GABRIEL BROTHERS                                  :
                                                  :
                                     Defendants


                                    ALTERNATE ORDER

       AND NOW, this _______ day of __________________, 2021, upon consideration of the

Preliminary Objections of Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (improperly

designated in Plaintiff’s Complaint as “Gabriel Brothers”), to Plaintiff's Complaint, and any

response thereto,

       It is hereby ORDERED and DECREED that the Preliminary Objections of Moving

Defendant are SUSTAINED and the above-captioned case is hereby DISMISSED AND

TRANSFERRED from the Court of Common Pleas of Philadelphia County to the Court of

Common Pleas of Blair County, PA.


                                                      BY THE COURT:




                                                      ________________________________




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 25 of 63




MARSHALL DENNEHEY WARNER
        COLEMAN & GOGGIN
By:     EDWARD J. TUITE, ESQUIRE
        NICHOLAS D. BOWERS, ESQUIRE
Identification Nos.: 34631/315198
(610) 354-8483/(215) 575-2742
2000 Market Street – 23rd Floor
Philadelphia, PA 19103
ejtuite@mdwcg.com
ndbowers@mdwcg.com

ASHLEY and BRANDON LACOMBE                        :
                                                  :
                                      Plaintiffs, :      COURT OF COMMON PLEAS
                                                  :      PHILADELPHIA COUNTY
                       vs.                        :
                                                  :      FEBRUARY TERM, 2021
TV DIRECT, LLC; and,                              :
                                                  :      NO. 02470
GABRIEL BROTHERS                                  :
                                                  :
                                     Defendants


PRELIMINARY OBJECTIONS BY DEFENDANT, GABRIEL BROTHERS, INC. D/B/A
GABE’S (IMPROPERLY DESIGNATED AS GABRIEL BROTHERS), TO PLAINTIFF'S
                           COMPLAINT

       Defendant, Gabriel Brothers, Inc. d/b/a GABE’S, improperly designated in the Complaint

as Gabriel Brothers (hereinafter “Gabriel Brothers”), by and through its undersigned counsel,

Marshall Dennehey Warner Coleman and Goggin, hereby submits the following Preliminary

Objections to Plaintiff's Complaint, pursuant to Pa.R.C.P. 1028, and in support thereof, avers the

following:

       1.      Plaintiffs, Ashley and Brandon Lacombe, filed their Complaint against

Defendants, TV Direct, LLC and Gabriel Brothers, on or about February 25, 2021.               See

Plaintiffs’ Complaint, attached hereto as Exhibit "A."

       2.      Notably, neither Ashley nor Brandon Lacombe verified the Complaint.            See

Exhibit “A.”




                                                                                       Case ID: 210202470
                                                                                     Control No.: 21034026
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 26 of 63




       3.      Rather, the Complaint was filed along with the verification of a Ms. Jeanette

Burns, an apparent employee of Allstate Insurance Company, which is not a party to this

litigation. See Exhibit “A.”

       4.      Per the Complaint, Plaintiffs, Ashley and Brandon Lacombe, are residents of Blair

County, PA, residing at 2616 5th Avenue, Altoona, PA 16602.

       5.      Per the Complaint, Defendant, TV Direct, LLC, is a New York Limited Liability

Company, with its corporate headquarters located at 385 5th Avenue, Suite 809, New York, NY

10016.

       6.      Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (hereinafter “Gabriel Brothers”)

is a West Virginia corporation, headquartered at 55 Scott Avenue, Morgantown, WV 26508.

       7.      Plaintiffs have alleged in their Complaint that certain real and/or personal

property, located in Blair County, PA at 2616 5Th Avenue, Altoona, PA 16602, was damaged

and/or destroyed on or about April 3, 2019 as a result of a fire which Plaintiffs allege was

caused by an air fryer manufacture red by Defendant, TV Direct, LLC, and allegedly sold by

Defendant, Gabriel Brothers.

       8.      Plaintiffs allege that the air fryer was sold by the Gabriel Brothers store located in

Blair County, PA at 516 W. Plank Road, Altoona 16602. See Exhibit “A” at ¶ 12.

       9.      Gabriel Brothers, Inc. is a privately held retailer headquartered in Morgantown,

West Virginia. See Affidavit of Ryan N. Armstrong, Esq., Corporate Counsel at Gabriel

Brothers, attached hereto as Exhibit “C.”

       10.     Gabriel Brothers does not manufacture or build its own products. See Exhibit

“C.”




                                                                                          Case ID: 210202470
                                                                                        Control No.: 21034026
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 27 of 63




       11.     Gabriel Brothers’ principal place of business is located at 55 Scott Avenue,

Morgantown, WV 26508. See Exhibit “C.”

       12.     Gabriel Brothers has 113 retail store locations, none of which are located within

Philadelphia, Pennsylvania. See Exhibit “C.”

       13.     Gabriel Brothers has not owned any real property located in Philadelphia,

Pennsylvania during the five year time period preceding the date of these Preliminary Objections

through the present. See Exhibit “C.”

       14.     Gabriel Brothers has not rented, leased nor otherwise occupied real property in

Philadelphia, Pennsylvania during the five year time period preceding the date of these

Preliminary Objections through the present. See Exhibit “C.”

       15.     During the five year time period preceding these Preliminary Objections through

the present, Gabriel Brothers has not maintained a telephone number, drop box nor mailing

address in Philadelphia County. See Exhibit “C.”

       16.     During the five year time period preceding the date of these Preliminary

Objections through the present, Gabriel Brothers made no in-store sales in Philadelphia County.

See Exhibit “C.”

       17.     During the five year time period preceding the date of these Preliminary

Objections through the present, employees of Gabriel Brothers did not travel into Philadelphia

County for purposes of selling or providing products or services to customer(s) domiciled in

Philadelphia County. See Exhibit “C.”

       18.     Gabriel Brothers has not “regularly conducted business” in Philadelphia County

during the five year time period preceding the date of this Affidavit through the present. See

Exhibit “C.”




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 28 of 63




       19.     On information and belief, Co-Defendant, TV Direct, LLC, does not regularly

conduct business in Philadelphia County and cannot be served in Philadelphia County.

       20.     Pa.R.C.P. 1019(a) requires a party to formulate the issues in a complaint by

summarizing the facts essential to support the claim.

       21.     Pa.R.C.P. 1028 (a)(1) states that Preliminary Objections may be filed for

"…improper venue...."

       22.     Pa.R.C.P. 1028 (a)(4) states that Preliminary Objections may be filed for "legal

insufficiency of a pleading (demurrer)."

       23.     Defendant, Gabriel Brothers, now timely file these preliminary objections.

       I.      PRELIMINARY OBJECTION PURSUANT TO PA.R.C.P. 1028(a)(4):
               MOTION TO DISMISS

       24.     Defendant, Gabriel Brothers, incorporates and reasserts the averments of

paragraphs 1 through 23 of these Preliminary Objections as though the same were set forth

herein at length.

       25.     Pennsylvania Rule of Civil Procedure 1024 requires that one or more of the

parties filing a pleading verify the facts set forth within the pleading.

       26.     Pennsylvania Rule of Civil Procedure 1024(c) provides, in pertinent part, that:

       The verification shall be made by one or more of the parties filing the pleading
       unless all of the parties (1) lack sufficient knowledge or information; or (2) are
       outside the jurisdiction of the court and the verification of none of them can be
       obtained within the time allowed for filing a pleading. In such cases, the
       verification may be made by any person having sufficient knowledge or
       information and belief and shall set forth the source of the person's information as
       to matters not stated upon his or her own knowledge and the reason why the
       verification is not made by a party.

       27.     In the present matter, the Plaintiffs, per the Complaint, are Ashley and Bandon

Lacombe.




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 29 of 63




        28.     Notably, however, the factual averments in the Complaint are not verified by

Ashley and/or Brandon Lacombe. See Exhibit “A.”

        29.     Rather, Plaintiffs have filed the Complaint along with the verification of “Jeanette

Burns,” who is identified in the submitted verification as a representative of Allstate Vehicle and

Property Insurance Company (hereinafter “Allstate”). See Exhibit “A.”

        30.     Neither Jeanette Burns nor Allstate are parties to this litigation. Moreover,

Plaintiffs have provided no explanation as to why the Complaint cannot be verified by the actual

party(ies) to the litigation.

        31.     Accordingly, Plaintiffs’ Complaint fails to comply with Pa.R.C.P. 1024 and is

therefore legally insufficient and thus should be dismissed pursuant to Pa.R.C.P. 1028(a)(4).

        WHEREFORE, Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (“Gabriel Brothers”

herein), respectfully request that this Honorable Court sustain its Preliminary Objections and

enter the attached Proposed Order, dismissing Plaintiffs’ Complaint.

        II.     PRELIMINARY OBJECTION PURSUANT TO PA.R.C.P. 1028(a)(1) and
                1028(a)(4): MOTION TO DISMISS DUE TO IMPROPER VENUE

        32.     Defendant, Gabriel Brothers, incorporates and reasserts the averments of

paragraphs 1 through 31 of these Preliminary Objections as though the same were set forth

herein at length.

        33.     A plaintiff's choice of forum is to be given weight, and the burden is on the party

challenging the choice to show it was improper; however, a plaintiff's choice of venue is not

absolute or unassailable. If there exists any proper basis for the trial court's decision to grant a

petition to transfer venue, the decision must stand. Forrester v. Hanson, 901 A.2d 548, 552 (Pa.

Super. 2006) (citation omitted).




                                                                                          Case ID: 210202470
                                                                                        Control No.: 21034026
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 30 of 63




       34.     Pursuant to    1006(b), "[a]ctions against the following defendants, except as

otherwise provided in subdivision (c), may be brought in and only in the counties designated by

the following rules: political subdivisions, Rule 2103; partnerships, Rule 2130; unincorporated

associations, Rule 2156; corporations and similar entities, Rule 2179."

       35.     Pennsylvania Rule of Civil Procedure 2179 states that:

               (a) Except as otherwise provided by an Act of Assembly, by Rule
               1006(a.1) or by subdivision (b) of this rule, a personal action
               against a corporation or a similar entity may be brought in and only
               in:

                  (1)    the county where its registered office or principal place of
                         business is located;

                  (2)    a county where it regularly conducts business;

                  (3)    the county where the cause of action arose;

                  (4)    a county where a transaction or occurrence took place out
                         of which the cause of action arose, or

                  (5)    a county where the property or part of the property which
                         is the subject matter of the action is located provided that
                         equitable relief is sought with respect to the property.

                        Pa.R.C.P. 2179(a).

       36.     In the present matter, it is undisputed that none of the Defendants have a

registered office or principal place of business in Philadelphia County and thus 2179(a)(1) does

not confer venue upon Philadelphia County. See e.g., Exhibit “A,” Plaintiffs’ Complaint and

Exhibit “C,” Affidavit of Ryan N. Armstrong. Further, the alleged sale of the air fryer as well as

the alleged fire and property damage, all occurred Blair County and thus 2179(a)(3), (4) and (5)

also clearly do not establish venue in Philadelphia County. See e.g., Exhibit “A,” Plaintiffs’

Complaint and Exhibit “C,” Affidavit of Ryan N. Armstrong.




                                                                                          Case ID: 210202470
                                                                                        Control No.: 21034026
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 31 of 63




       37.     Accordingly, it is apparent that Plaintiffs are seeking to rely upon 2179(a)(2) as

no facts have been plead which, if proven, would confer venue under 2179(a)(1), (3), (4) and/or

(5).   Importantly, however, none of the Defendants "regularly conducted business" in

Philadelphia during any relevant time period and thus Plaintiffs’ reliance upon 2179(a)(2) is

misplaced.

       38.     In order to be deemed as "regularly conducting business" in a particular county, a

business entity must perform acts in a county of sufficient quality and quantity before venue will

be established. See Zampana-Barry v. Donoghue, 921 A.2d 500, 503 (Pa. Super. 2007) appeal

denied, 940 A.2d 366 (Pa 2007) (citing Purcell v. Bryn Mawr Hosp., 579 A.2d 1282 (Pa. 1990)).

Quality of acts will be found if an entity performs acts in a county that directly further or are

essential to the entity's business objective. Zampana-Barry, 921 A.2d at 503. Incidental acts,

including advertising, solicitation of business, education programs, hiring personnel, and

purchase of supplies, which "aid a main purpose are collateral" and not deemed necessary to an

entity's existence. Id. at 503-04. Quantity of acts means those that are sufficiently continuous so

as to be considered habitual. Id. at 504. Each case must be based upon its own individual facts.

Id.

       39.     Courts of this Commonwealth have repeatedly held that for the purposes of venue

by way of Pa.R.C.P. 2179(a)(2), the "defendant must have had physical presence in the

county…." Levey v. Cogen Sklar L.L.P., 2002 Phila. Ct. Com. Pl. LEXIS 86, at *5 (Apr. 11,

2002) (citations omitted) (emphasis added); Gale v. Mercy Catholic Med. Ctr. Eastwick, Inc.,

698 A.2d 647, 652 (Pa. Super. Ct. 1997); Canter v. Am. Honda Motor Corp., 231 A.2d 140, 143

(Pa. 1967). "[W]here the defendant never entered the county in furtherance of the corporate

objective, the mere fact that the defendant conducted some of its business with county residents




                                                                                           Case ID: 210202470
                                                                                         Control No.: 21034026
         Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 32 of 63




[is] not sufficient to confer venue." Feltoon v. Nolen, 2002 Phila. Ct. Com. Pl. LEXIS 60, at *10

(Nov. 1, 2002); Masel v. Glassman, 689 A.2d 314, 318-19 (Pa. Super. Ct. 1997) (holding that

venue was improper in Philadelphia County when physician services company received 20% of

gross revenues from Philadelphia third party payers and 3% from Philadelphia residents, but

conducted no operations in Philadelphia).

       40.     In the present matter, Defendant, Gabriel Brothers, did not regularly conduct(ed)

business in Philadelphia County at any relevant time.

       41.     Specifically, Gabriel Brothers is a retailer whose business includes 113 retail

stores. None of these stores are located within Philadelphia County.

       42.     Gabriel Brothers does not manufacture its own products and thus there are no

authorized Gabriel Brothers dealers located within Philadelphia County.

       43.     Gabriel Brothers employees do not travel into Philadelphia County for business

purposes.

       44.     Gabriel Brothers has no physical presence within Philadelphia County.

       45.     On information and belief, Co-Defendant, TV Direct, LLC, does not regularly

conduct business in Philadelphia County.

       46.     In accord with the foregoing, Plaintiff cannot establish venue in Philadelphia

County pursuant to Pa.R.C.P. 2179(a)(1), (2), (3), (4) or (5).

       47.     Moreover, it is respectfully suggested that it is clear that Blair County is the

appropriate venue for this litigation as this is the county where the alleged defective product was

allegedly sold; it is also the county of residence of Plaintiffs and, importantly, the county where

the alleged property damage took place.




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 33 of 63




       48.     Accordingly, it is respectfully submitted that this case should be dismissed and

transferred to the Blair County Court of Common Pleas.

       WHEREFORE, Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (“Gabriel Brothers”

herein), respectfully request that this Honorable Court sustain its Preliminary Objections and

enter the attached Alternate Proposed Order, transferring this action to Blair County, PA.



                                             MARSHALL DENNEHEY WARNER
                                                 COLEMAN & GOGGIN

                                                     /s/ Nicholas D. Bowers
                                             BY:
                                                     EDWARD J. TUITE, ESQUIRE
                                                     NICHOLAS D. BOWERS, ESQUIRE
Dated: 3/30/2021                                     Attorneys for Defendant, Gabriel Brothers,
                                                     Inc. d/b/a GABE’S (Improperly Designed as
                                                     “Gabriel Brothers”)




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 34 of 63




MARSHALL DENNEHEY WARNER
        COLEMAN & GOGGIN
By:     EDWARD J. TUITE, ESQUIRE
        NICHOLAS D. BOWERS, ESQUIRE
Identification Nos.: 34631/315198
(610) 354-8483/(215) 575-2742
2000 Market Street – 23rd Floor
Philadelphia, PA 19103
ejtuite@mdwcg.com
ndbowers@mdwcg.com

ASHLEY and BRANDON LACOMBE                         :
                                                   :
                                       Plaintiffs, :     COURT OF COMMON PLEAS
                                                   :     PHILADELPHIA COUNTY
                       vs.                         :
                                                   :     FEBRUARY TERM, 2021
TV DIRECT, LLC; and,                               :
                                                   :     NO. 02470
GABRIEL BROTHERS                                   :
                                                   :
                                      Defendants


MEMORANDUM OF LAW IN SUPPORT OF PRELIMINARY OBJECTIONS BY
 DEFENDANT, GABRIEL BROTHERS, INC. D/B/A GABE’S (IMPROPERLY
 DESIGNATED AS GABRIEL BROTHERS), TO PLAINTIFF'S COMPLAINT

I.       MATTER BEFORE THE COURT

         The matter before the Court is the Preliminary Objections of Defendant, Gabriel

Brothers, Inc. d/b/a GABES’S, improperly designated as “Gabriel Brothers” (hereinafter

“Gabriel Brothers”) to Plaintiff's Amended Complaint.


II.      STATEMENT OF QUESTIONS INVOLVED

         (1).   Should this Honorable Court sustain Defendant, Gabriel Brothers’,

Preliminary Objections and dismiss Plaintiffs’ Complaint pursuant to Pa.R.C.P. 1028

(a)(4) since it is legally insufficient as a matter of law insofar as it is not verified by a

party?

         Suggested Answer: Yes.



                                                                                      Case ID: 210202470
                                                                                    Control No.: 21034026
       Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 35 of 63




        (2).   Should this Honorable Court sustain Defendant, Gabriel Brothers’,

Preliminary Objections to venue pursuant to Pa.R.C.P. 1028(a)(1) and transfer this action

to Blair County, PA because Plaintiff cannot establish venue in Philadelphia County

pursuant to Pa.R.C.P. 2179?

        Suggested Answer: Yes.

III.    FACTUAL BACKGROUND

        Plaintiffs, Ashley and Brandon Lacombe, filed their Complaint against

Defendants, TV Direct, LLC and Gabriel Brothers, on or about February 25, 2021. See

Plaintiffs’ Complaint, attached hereto as Exhibit "A."       Notably, neither Ashley nor

Brandon Lacombe verified the Complaint. See Exhibit “A.” Rather, the Complaint was

filed along with the verification of a Ms. Jeanette Burns, an apparent employee of

Allstate Insurance Company, which is not a party to this litigation. See Exhibit “A.”

        Per the Complaint, Plaintiffs, Ashley and Brandon Lacombe, are residents of Blair

County, PA, residing at 2616 5th Avenue, Altoona, PA 16602. Per the Complaint,

Defendant, TV Direct, LLC, is a New York Limited Liability Company, with its

corporate headquarters located at 385 5th Avenue, Suite 809, New York, NY 10016.

Defendant, Gabriel Brothers, Inc. d/b/a GABE’S (hereinafter “Gabriel Brothers”) is a

West Virginia corporation, headquartered at 55 Scott Avenue, Morgantown, WV 26508.

        Plaintiffs have alleged in their Complaint that certain real and/or personal

property, located in Blair County, PA at 2616 5Th Avenue, Altoona, PA 16602, was

damaged and/or destroyed on or about April 3, 2019 as a result of a fire which Plaintiffs

allege was caused by an air fryer manufacture red by Defendant, TV Direct, LLC, and

allegedly sold by Defendant, Gabriel Brothers. Plaintiffs allege that the air fryer was sold




                                                                                     Case ID: 210202470
                                                                                   Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 36 of 63




by the Gabriel Brothers store located in Blair County, PA at 516 W. Plank Road, Altoona

16602. See Exhibit “A” at ¶ 12.

       Gabriel Brothers, Inc. is a privately held retailer headquartered in Morgantown,

West Virginia. See Affidavit of Ryan N. Armstrong, Esq., Corporate Counsel at Gabriel

Brothers, attached hereto as Exhibit “C.” Gabriel Brothers does not manufacture or build

its own products. See Exhibit “C.” Gabriel Brothers’ principal place of business is

located at 55 Scott Avenue, Morgantown, WV 26508. See Exhibit “C.”

Gabriel Brothers has 113 retail store locations, none of which are located within

Philadelphia, Pennsylvania. See Exhibit “C.” Gabriel Brothers has not owned any real

property located in Philadelphia, Pennsylvania during the five year time period preceding

the date of these Preliminary Objections through the present. See Exhibit “C.” Gabriel

Brothers has not rented, leased nor otherwise occupied real property in Philadelphia,

Pennsylvania during the five year time period preceding the date of these Preliminary

Objections through the present. See Exhibit “C.”

       During the five year time period preceding these Preliminary Objections through

the present, Gabriel Brothers has not maintained a telephone number, drop box nor

mailing address in Philadelphia County. See Exhibit “C.” During the five year time

period preceding the date of these Preliminary Objections through the present, Gabriel

Brothers made no in-store sales in Philadelphia County. See Exhibit “C.” During the five

year time period preceding the date of these Preliminary Objections through the present,

employees of Gabriel Brothers did not travel into Philadelphia County for purposes of

selling or providing products or services to customer(s) domiciled in Philadelphia

County. See Exhibit “C.” Gabriel Brothers has not “regularly conducted business” in




                                                                                       Case ID: 210202470
                                                                                     Control No.: 21034026
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 37 of 63




Philadelphia County during the five year time period preceding the date of this Affidavit

through the present. See Exhibit “C.”

       On information and belief, Co-Defendant, TV Direct, LLC, does not regularly

conduct business in Philadelphia County and cannot be served in Philadelphia County.

IV.    LEGAL ARGUMENT

       A.      Plaintiffs Complaint is not verified by a party in abrogation of Rule
               1024 and therefore is legally insufficient and subject to dismissal per
               Rule 1028(a)(4)

       Pennsylvania Rule of Civil Procedure 1024 requires that one or more of the

parties filing a pleading verify the facts set forth within the pleading. Pennsylvania Rule

of Civil Procedure 1024(c) provides, in pertinent part, that:

       The verification shall be made by one or more of the parties filing the
       pleading unless all of the parties (1) lack sufficient knowledge or
       information; or (2) are outside the jurisdiction of the court and the
       verification of none of them can be obtained within the time allowed for
       filing a pleading. In such cases, the verification may be made by any
       person having sufficient knowledge or information and belief and shall set
       forth the source of the person's information as to matters not stated upon
       his or her own knowledge and the reason why the verification is not made
       by a party.

       In the present matter, the Plaintiffs, per the Complaint, are Ashley and Bandon

Lacombe.

Notably, however, the factual averments in the Complaint are not verified by Ashley

and/or Brandon Lacombe. See Exhibit “A.” Rather, Plaintiffs have filed the Complaint

along with the verification of “Jeanette Burns,” who is identified in the submitted

verification as a representative of Allstate Vehicle and Property Insurance Company

(hereinafter “Allstate”). See Exhibit “A.” Neither Jeanette Burns nor Allstate are parties

to this litigation. Moreover, Plaintiffs have provided no explanation as to why the




                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 38 of 63




Complaint cannot be verified by the actual party(ies) to the litigation. Accordingly,

Plaintiffs’ Complaint fails to comply with Pa.R.C.P. 1024 and is therefore legally

insufficient and thus should be dismissed pursuant to Pa.R.C.P. 1028(a)(4).

       B.      Plaintiffs cannot establish venue in Philadelphia County under
               Pa.R.C.P. 2179(a)(1)-(5) and therefore transfer to Blair County is
               appropriate per Pa.R.C.P. 1028(a)(1)

       A plaintiff's choice of forum is to be given weight, and the burden is on the party

challenging the choice to show it was improper; however, a plaintiff's choice of venue is

not absolute or unassailable. If there exists any proper basis for the trial court's decision

to grant a petition to transfer venue, the decision must stand. Forrester v. Hanson, 901

A.2d 548, 552 (Pa. Super. 2006) (citation omitted). Pursuant to 1006(b), "[a]ctions

against the following defendants, except as otherwise provided in subdivision (c), may be

brought in and only in the counties designated by the following rules: political

subdivisions, Rule 2103; partnerships, Rule 2130; unincorporated associations, Rule

2156; corporations and similar entities, Rule 2179."          Pennsylvania Rule of Civil

Procedure 2179 states that:

               (a) Except as otherwise provided by an Act of Assembly,
               by Rule 1006(a.1) or by subdivision (b) of this rule, a
               personal action against a corporation or a similar entity
               may be brought in and only in:

                   (1)   the county where its registered office or principal
                         place of business is located;

                   (2)   a county where it regularly conducts business;

                   (3)   the county where the cause of action arose;

                   (4)    a county where a transaction or occurrence took
                         place out of which the cause of action arose, or

                   (5)   a county where the property or part of the
                         property which is the subject matter of the action



                                                                                       Case ID: 210202470
                                                                                     Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 39 of 63




                        is located provided that equitable relief is sought
                        with respect to the property.

                      Pa.R.C.P. 2179(a).

       In the present matter, it is undisputed that none of the Defendants have a

registered office or principal place of business in Philadelphia County and thus

2179(a)(1) does not confer venue upon Philadelphia County. See e.g., Exhibit “A,”

Plaintiffs’ Complaint and Exhibit “C,” Affidavit of Ryan N. Armstrong. Further, the

alleged sale of the air fryer as well as the alleged fire and property damage, all occurred

Blair County and thus 2179(a)(3), (4) and (5) also clearly do not establish venue in

Philadelphia County. See e.g., Exhibit “A,” Plaintiffs’ Complaint and Exhibit “C,”

Affidavit of Ryan N. Armstrong. Accordingly, it is apparent that Plaintiffs are seeking to

rely upon 2179(a)(2) as no facts have been plead which, if proven, would confer venue

under 2179(a)(1), (3), (4) and/or (5). Importantly, however, none of the Defendants

"regularly conducted business" in Philadelphia during any relevant time period and thus

Plaintiffs’ reliance upon 2179(a)(2) is misplaced.

       In order to be deemed as "regularly conducting business" in a particular county, a

business entity must perform acts in a county of sufficient quality and quantity before

venue will be established.    See Zampana-Barry v. Donoghue, 921 A.2d 500, 503 (Pa.

Super. 2007) appeal denied, 940 A.2d 366 (Pa 2007) (citing Purcell v. Bryn Mawr

Hosp., 579 A.2d 1282 (Pa. 1990)). Quality of acts will be found if an entity performs acts

in a county that directly further or are essential to the entity's business objective.

Zampana-Barry, 921 A.2d at 503. Incidental acts, including advertising, solicitation of

business, education programs, hiring personnel, and purchase of supplies, which "aid a

main purpose are collateral" and not deemed necessary to an entity's existence. Id. at




                                                                                    Case ID: 210202470
                                                                                  Control No.: 21034026
      Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 40 of 63




503-04.   Quantity of acts means those that are sufficiently continuous so as to be

considered habitual. Id. at 504. Each case must be based upon its own individual facts.

Id.

       Courts of this Commonwealth have repeatedly held that for the purposes of venue

by way of Pa.R.C.P. 2179(a)(2), the "defendant must have had physical presence in the

county…." Levey v. Cogen Sklar L.L.P., 2002 Phila. Ct. Com. Pl. LEXIS 86, at *5 (Apr.

11, 2002) (citations omitted) (emphasis added); Gale v. Mercy Catholic Med. Ctr.

Eastwick, Inc., 698 A.2d 647, 652 (Pa. Super. Ct. 1997); Canter v. Am. Honda Motor

Corp., 231 A.2d 140, 143 (Pa. 1967). "[W]here the defendant never entered the county in

furtherance of the corporate objective, the mere fact that the defendant conducted some of

its business with county residents [is] not sufficient to confer venue." Feltoon v. Nolen,

2002 Phila. Ct. Com. Pl. LEXIS 60, at *10 (Nov. 1, 2002); Masel v. Glassman, 689 A.2d

314, 318-19 (Pa. Super. Ct. 1997) (holding that venue was improper in Philadelphia

County when physician services company received 20% of gross revenues from

Philadelphia third party payers and 3% from Philadelphia residents, but conducted no

operations in Philadelphia).

       Here, Defendant, Gabriel Brothers, did not regularly conduct(ed) business in

Philadelphia County at any relevant time. Specifically, Gabriel Brothers is a retailer

whose business includes 113 retail stores.      None of these stores are located within

Philadelphia County. Gabriel Brothers does not manufacture its own products and thus

there are no authorized Gabriel Brothers dealers located within Philadelphia County.

Gabriel Brothers employees do not travel into Philadelphia County for business purposes.

Gabriel Brothers has no physical presence within Philadelphia County. On information




                                                                                     Case ID: 210202470
                                                                                   Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 41 of 63




and belief, Co-Defendant, TV Direct, LLC, does not regularly conduct business in

Philadelphia County. In accord with the foregoing, Plaintiff cannot establish venue in

Philadelphia County pursuant to Pa.R.C.P. 2179(a)(1), (2), (3), (4) or (5).

         Moreover, it is respectfully suggested that it is clear that Blair County is the

appropriate venue for this litigation as this is the county where the alleged defective

product was allegedly sold; it is also the county of residence of Plaintiffs and,

importantly, the county where the alleged property damage took place. Accordingly, it is

respectfully submitted that this case should be dismissed and transferred to the Blair

County Court of Common Pleas.

V.       CONCLUSION

         Based on the foregoing, Defendants respectfully request that this Honorable Court

sustain these Preliminary Objections and enter the attached proposed Order or Alternate

Order.

                                      MARSHALL DENNEHEY WARNER
                                          COLEMAN & GOGGIN

                                              /s/ Nicholas D. Bowers
                                      BY:
                                              EDWARD J. TUITE, ESQUIRE
                                              NICHOLAS D. BOWERS, ESQUIRE
                                              Attorneys for Defendant, Gabriel Brothers,
                                              Inc. d/b/a GABE’S (Improperly Designed as
                                              “Gabriel Brothers”)
Dated: 3/30/2021




                                                                                   Case ID: 210202470
                                                                                 Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 42 of 63




                            CERTIFICATE OF SERVICE

       I, Nicholas D. Bowers , Esquire, hereby certify that on this date, I served the

within Defendants’ Preliminary Objections to Plaintiff's Complaint via e-filing

notification, upon the following:



                              Joseph L. McGlynn, Esquire
                                 De Luca Levine, LLC
                             Three Valley Square, Suite 220
                                  Blue Bell, PA 19422
                                 (Counsel for Plaintiff)

                                    John J. Hatzell, Jr.
                                 Haddix and Associates
                                    One Liberty Place
                             1650 Market Street, 39th Floor
                                 Philadelphia, PA 19103
                       (Counsel for Co-Defendant, TV Direct, LLC)




                                    MARSHALL DENNEHEY WARNER
                                        COLEMAN & GOGGIN

                                           /s/ Nicholas D. Bowers
                                    BY:
                                           EDWARD J. TUITE, ESQUIRE
                                           NICHOLAS D. BOWERS, ESQUIRE
                                           Attorneys for Defendant, Gabriel Brothers,
                                           Inc. d/b/a GABE’S (Improperly Designed as
                                           “Gabriel Brothers”)
Dated: 3/30/2021




                                                                                Case ID: 210202470
                                                                              Control No.: 21034026
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 43 of 63




             EXHIBIT                  cc    99    Filed and Attested by the
                                                 Office of Judicial Records
                                                     30 MAR 2021 10:33 am
                                                          G. IMPERATO




                                                              Case ID: 210202470
                                                            Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 44 of 63
l




                                                                                                         - . `\
                                                                                               . 4'vHf?"
                                                                                                    "-
    de LUCA LEVINE LLC                                             ATTORNEYS                   /A1 48               by the
    BY: JOSEPH L, MCGLYNN                                                            officer              ,          cards
    IDENTIFICATION NO.: 201181                                                            25                         pm
    THREE VALLEY SQUARE, SUITE 220
    BLUE BELL, PA 19422                                                                                 ~-,-;/ ac
                                                                                                          QW/
                                                                                                    Y




    (215) 383-0081

    ASHLEY and BRANDON LACOMBE                                    COURT OF COMMON PLEAS
    2616 5"' Avenue                                               PHILADELPHIA COUNTY, PA
    Altoona, PA 16602

                     Pluintiff(s)                                  CIVIL ACTION NO :

            v.

    TV DIRECT LLC
    385 5"* Avenue
    Suite 809
    New York, NY 10016

    And

    GABRIEL BROTHERS
    516 W. Plank Road
    Altoona, PA 16602

                     Defen d a It t(s)

                                             NOTICE TO DEFEND
              You have been sued in Court. If you wish to defend against the claims set forth in he following
     pages, you must take action within twenty (20) days after this Complaint and notice are served, by entering
     a written appearance personally or by attorney and filing in writing with the Conn your defenses or
     objections Io the claims set forth against you. You are warned that if you fail to do so, the case may
     proceed without you and ajudgment may be entered against you by the Court without further notice for any
     money claimed in the Complaint or for any other claim or' relief requested by the Plaintiff, You may lose
     money or property or other rights important to you,

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
     LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH
     BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                                      Avxso
              Le han demandado a used en la cole. Si used quiere defenderse de esters demanders expuestas en
     las patinas siquientes, used tiene veinte (20) dias de plaza al partir de la feoff de la demands y la
     lmotificacion. Hace Malta ascntar Una compavencia escrita o on person o con un abogado y entvegar a la
     core en forma escrita SUS defenses O Sus objectiones a las demanders en contra de so person. Sea avisado
     qui si used no se defiende, la some tomara medidas y puede continual' la demands en contra soya sin preview
     aviso 0 notiticacion, Ademas, la cote puede decidir a favor del demandante y requiere que used cumpla
     con todas las provisiones de Esta demands, Usted puede perder,
             LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTS,                                   SI NO TIENE




                                                                                                          Case ID: 210202470
                                                                                                           Restricted Information


                                                                                                           Case ID: 210202470
                                                                                                         Control No.: 21034026
                                  \
                                                                                                   i
                                                                                                   i.
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 45 of 63
I




    ABOGADO O SI NO TIENE EL DINERO SUFICIENTE D18 PAGAR TAL SERVICIO. VAYA EN
    PERSONA O LLAMEPOR TELEPONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
    ESCRITA ABAJO PARA AVERJGUAR DONDE SE PURDE CONSEQUIR.
                             Philadelphia Bar Association
                         Lawyer Referral and lnfornlation Service
                                 One Reading Center
                            Philadelphia, Pennsylvania 19107
                                     (215)238-6333
                                   TTY (215)451-6197




                                                                         Case ID: 210202470
                                                                          Restricted information

                                                                          Case ID: 210202470
                                                                        Control No.: 21034026
                                                                                                                   Iv
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 46 of 63
I




    de LUCA LEVINE LLC                                      ATTORNEYS FOR PLAINTIFF(S)
    BY: JOSEPH L. MCGLYNN
    IDENTIFICATION NO.: 201181
    THREE VALLEY SQUARE, SUITE 220
    BLUE BELL, PA 19422
    (215) 383-0081

    ASHLEY and BRANDON LACOMBE                              COURT OF COMMON PLEAS
    2616 5'I' Avenue                                        PHILADELPHIA COUNTY, PA
    Altoona, PA 16602

                    PIaintiff(s)                            CIVIL ACTION NO:

            v.

    TV DIRECT LLC
    385 5th Avenue
    Suite 809
    New York, NY 10016
                                                                          l
    And

    GABRIEL BROTHERS
    516 W. Plank Road
    Altoona, PA 16602

                    Defendant(s)

                                                 COMPLAINT

             Plaintiffs, Ashley and Brandon Lacombe, by and through undersigned counsel, de

     Luca Levine, LLC, hereby demands .judgment against Defendants, and complains against

     them as follows:

                                                  PARTIES

             1.       Plaintiffs, Ashley and Brandon Lacombe, (llel'einafter "Plaintiffs"), are

     adult individuals, and owners of the property at 2616 501 Avenue, Altoona, PA 16602

     (hel'einafltel' the "subject pl'operty").




                                                                                          C888 ID: 210202470
                                                                                          Restricted Information

                                                                                          Case ID: 210202470
                                                                                        Control No.: 21034026
                                                                                                                       I>
                                                                                                                      ..
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 47 of 63                                                    .
l                                                                                                                     1




               2.     At all times relevant hereto, Defendant, TV Direct LLC (hereinafter "TV

    Di1*ect") was, upon information and belief, a New York corporation with its primary

    place of business at the above-captioned address, and was registered and authorized to do

    business within the Commonwealth of Pennsylvania. Upon information and belie£ TV

    Direct is in the business of designing, assembling, manufacturing, selling, distributing

    and/or marketing appliances such as the air fryer (hereinaftel' "subject air fryel"') at issue

    in this loss. Upon fut'thel' information and belief, Defendant, TV Direct undeltakes a

    significant amount of selling, distributing and/or malketing of products such as, inter

    alia, the above-mentioned air fryer within Philadelphia County.

               3.    At all times relevant hereto, Defendant, Gabriel Brothers, (hereinafter
                          ")
    "Gabriel Brothel's         was, upon inflo1°mation and belief, a Pennsylvania corporation with                    g




                                                                                                                      i
    its principal place of business located at the above-captioned address, and was authorized

    to do business within the Commonwealth of Pennsylvania. Upon information and belief

                                                                                                                      l
    Gabriel Brothers was in the business of designing, assembling, manufactul'ing, selling,

    dist1°ibuting and/or marketing appliances such as the air Fryer (hel'einafter "subject air
                                                                                                                      i
    f1°ye1"') at issue in this loss.

               4.    Plaintiff is relying upon the provisions of Pa.R.C.P. 2002(d) for the within

    action .

                                        JURISDICTION AND VENUE


               5.    This Court has jurisdiction over each of the Defendants because each

    Defendant either has its principal place of business in Pennsylvania, is inco1'po1'ated in

    Pennsylvania, or is registered to do business in Pennsylvania, has consented to

    jurisdiction in Pennsylvania and/or does sufficient business in, or has sufficient minimum




                                                                                            Case ID: 210202470
                                                                                 l           Restricted Information


                                                                                             Case ID: 210202470
                                                                                           Control No.: 21034026
                                                                                                                     )



Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 48 of 63




contacts with, or otherwise intentionally avails itself of the markets of the

Commonwealth otlPennsylvania through its business opeI'ations in Pennsylvania.

              6.   Venue is p1'ope1'1y laid in Philadelphia County pursuant to Pennsylvania

Rules of Civil Pro(>edu1'e 1006 and 2179, including because one or more of the

Defendants regularly conducts business in Philadelphia and/or may be served there,

                                   STATEMENT OF FACTS

              7.   Plaintiffs incorporate by reference the preceding averments as though set

forth at length herein.

              8.   Prior to April 3, 2019, Plaintiffs were given an air fryer as a gift for use at

the subject p1'ope1"¢y.

              9.   On or about April 3, 2019, the Plaintiffs used the air 183'er, Shortly

thereafter, the subject air fryer failed, resulting in a fire that caused substantial damage at

the subject property.

          10.      A subsequent investigation conducted airer the loss determined the

aforesaid damage was caused directly and proximately by a failure of the air flyer

resulting in the subject fire.

          11.      It was determined that the subject air flyer was dangerous and defective

when sold to the Plaintiffs.

          12.      Upon information and belief, the air fiber was sold by Defendant Gabriel

B1'othe1's and released into the stream of commerce at that time. Previously, Defendant

Gabriel Brothers received the product from Defendant TV Direct.

          13.      This air fryer should never have been available for purchase on the open

1na1'I<et .




                                                                                            Case ID: 210202470
                                                                                            Restricted information


                                                                                            Case ID: 210202470
                                                                                          Control No.: 21034026
                                                                                                                2




Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 49 of 63




            34,   As a direct and proximate result of the aforementioned defects, Plaintiffs

sustained the damages described herein in an amount in excess of $27I,152,49.

                      COUNT I - PLAINTIFFS v. TV DIRECT LLC
                                STRICT LIABILITY

            15.   Plaintiffs incorporate herein by reference the above paragraphs as though

same were fully set forth at length ,

            16.   TV Direct is engaged, and at all times relevant hereto was engaged, in the

business of marketing, distributitlg, delivering, assembling and/ot' selling, inter Alfa, air

f`\ye1.s.


            17.   TV Direct ma1'1<eted, distributed, delivered, assembled and/or sold the

subject ah' flyer in a defective condition, unreasonably dangerous to foreseeable users

and property owners, including the Lacombes.

            18.   TV Direct knew Of should have known that the subject air flyer' would

reach the Lacombes' property without substantial change from the condition in which it

was sold.
                                                                                                                i
            19.   The subject air f13/er did reach the Laoombes' property without substantial

change from the condition in which sold.

            20.   Ultimately, the air fryer, tested, manufactured, inspected, distributed,

supplied, marketed and sold by TV Direct was defective in design and/or mamlfactul'e in

that, when the product left the hands of the designers, manufacturers, distributors and/or

suppliers, it was unreasonably dangerous, more dangerous than a homeowner would

expect.

            21,   Plaintiffs utilized the subject air fryer for the purposes and manner

normally intended .



                                                                                       Case ID: 210202470
                                                                                       Restricted information

                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 50 of 63                                                         1




        22.    The fire and damage to the subject property was caused by and/or resulted

from the acts and/01' omissions of TV Direct, for which TV Direct is liable to PlaiMiffs

based upon the theory of strict liability for the following reasons:

               aI       failing to design or n7an11flaGtu1'e the air fryer so that it would not
                        fail and/or malfunction in the manner that it did;
               b,       placing into the stream of commerce a product which was not safe
                        or fit for its intended use,
               C.       failing to properly identify the hazards associated with air fryers
                        and properly safeguard against same prior to placing air fryers into
                        the steam of commerce,
               d.       failing to discover the defective and/or um'easollably dangerous
                        condition of the air fryer;
               e.       Failing to properly test the design otltlle air flyer,
               f.       designing, manufacturing, distributing and/or placing into the                             s




                        stream of commerce an unreasonably dangerous product that poses                            8




                                                                                                                   8




                        an unreasonable risk of fire,                                                              3


                                                                                                                   3



               g.       failing to provide proper and adequate warnings regarding the
                        hazards associated with the foreseeable and ordinary use of the air
                        fryer,
               h.       failing to design the air i°ryer so that foreseeable failures of the air
                        flyer and its components would not present a fire hazard;
               i,       failing to provide adequate and sufficient warnings and instructions
                        with respect to the air fryer which rendered it defective and
                        unreasonably dangerous, and
              1.        the subject air flyer is an unreasonably dangerous product, one that
                        is dangerous to an extent beyond that which would be
                        contemplated by the ordinary consumer who purchases it, with the
                        ordinary knowledge common to the community of its
                        cfiaracteristics.


       23.     For these reasons, TV Direct is stx'ictly liable to Plaintiffs for its damages

under applicable law.

       24.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.




                                                                                          Case ID: 210202470
                                                                                          Restricted information

                                                                                           Case ID: 210202470
                                                                                         Control No.: 21034026
                                                                                                                    c"
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 51 of 63                                                      v




         WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct --

.iointIy, severally, and/or in the alternative with the other Defendants in this action    in an

amount of $271,152.49, plus interest, costs of suit, reasonable attorney fees, delay

damages and such other relief as the Court deems app1'op1'iate under the circumstances.

                     COUNT II -~ PLAINTIFF v. TV DIRECT LLC
                                  NEGLIGENCE

         25.   Plaintiffs inccwporate herein by referencer the above paragraphs as though

same were fully set forth at length.

         26.   TV Direct owed a duty of reascmabie care to Plaintiffs in regard to the

design, manufacture, fol'muIating, testing, inspection, marketing, distl'ibution and sale of

air flyers, and breachczd said duty.

         27,   The aforementioned damages were the direct and proximate result of the

negligence and carelessness of TV Direct - by and through its employees, agents,

technicians, vendors, subcont1°actors, and/or servants .... as is more specifically described

below:

               El.     failing to exercise reasonable care in the following manner:

                       i.      failing to manufactul'e, assemble, sell, design, transpoit,
                               distl'ibute and/or market a properly functioning product,

                       ii.     failing to p1'ope1'ly inspect, test and/or requalify the product
                               and/or its component parts,

                       iii.    failing to properly determine that the product and/or its
                               component parts were not in compliance with applicable
                               standards,

                       iv.     failing to pr'ovr'de safe and adequate warnings or
                               instructions with the product; and/or

                       v.      designing, manufacturing, marketing, distributing and/or
                               selling the product when TV Direct knew or should have



                                                                                           Case ID: 210202470
                                                                                           Restricted information

                                                                                            Case ID: 210202470
                                                                                          Control No.: 21034026
                                                                                                                           1.
                                                                                                                           1

        Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 52 of 63                                                     I




    r




                                           known that the product and/or its component paws would
                                           be inadequate for the reasons for which it was purchased.
\


                        b.        failing to adequately instruct, supervise and/or train servants,
                                  employees and agents as to the proper ways to perform the tasks
                                  set forth in subpal'agraph (a),

                        c,        failing to adequately warn Plaintiffs and others of the dangers and
                                  hazardous conditions resulting from the conduct set forth in
                                  subparagraph (a) above;

                        d.        failing to provide, establish, and/or follow proper and adequate
                                  controls SO as to ensure the proper performance of the tasks set
                                  forth in subparagraph (a) above,

                        e.        failing to properly monitor the work of all agents and/01' employees
                                  during the performance of the tasks set forth in subparagraph (a)
                                  above to ensure compliance with applicable safety procedures;

                        f.        failing to retain competent, qualified and/or able agents, employees
                                  Of' servants to perform the tasks set forth in subparagl'aph (a)
                              r   above;

                        g.        failing to pel'form the tasks set forth in subparag1°aph (a) above in
                                  conformity with the prevailing industry and governmental
                                  specifications and standards, and/or

                        h.        violating the standards of" care and customs applicable to this
                                  product.

                28.     As a direct and proximate result of the aforementioned defects, the

        Lacombes sustained damages to their real and personal property and additional expenses.

                WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct u-»

        jointly, severally, and/or in the alternative with the other Defendants in this action .-. in an

        amount of $271,152,49, plus interest, costs of suit, reasonable attorney fees, delay

        damages and such other relief as the Coult deems appropriate under the circumstances.

                             COUNT III _ PLAINTIFF v. TV DIRECT LLC
                                  BREACH of WARRANTIES




                                                                                                  Case ID: 210202470
                                                                                                  Restricted information

                                                                                                  Case ID: 210202470
                                                                                                Control No.: 21034026
                                                                                                                      i
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 53 of 63
I




                                                                                                                      1
            29.     Plaintiffs incorporate herein by 1'efe1'eno6 the above paragraphs as though
                                                                                                                      i

    same were fully set f`o1*th at length.

            30.     At the time of the sale and/or distI'ibutioll of the product, TV Direct had

    reason to know the particular purpose to which the subj@0'F air fryer would be used (i.e.

    residential application) and that it was being relied upon to furnish a suitable product.

            31,     In light of the negligence, breaches, failures and harms alleged herein, TV

    Direct breached the implied waTz'anty of fitness for a palticular purpose in that the

    product was not fit for the particular' purpose for which such products are required under

    normal operation.

            32,    In addition, TV Direct breached its implied warranty of mwolzantability in                         I
                                                                                                                      I
    that the product was not fit for the ordinary uses for which the product was used.

            33.     In addition, TV Direct breached any and all express wawanties made or

    relating to the product that became part of the basis of the bargain for sale of the product.

            34.    TV Direct has better access to all written forms of said warranties and

    therefore is not prejudiced by Plaintiffs' inability to attach them hereto.

            35.     The Lacombe's damages as set forth above occurred as a direct and

    proximate result of the breach by TV Direct omits implied and express waxwnties.

            36,    Plaintiffs have met any and all conditions precedent to recovery for such

    breaches O

            37.    As a direct and proximate result of the aforementioned defects, the

    Lacombes sustained damages to their real incl personal property and additional expenses.

           WHEREFORE, Plaintiffs demand judgment in its favor and against TV Direct -

    jointly, severally, and/or in the alte1~native with the other Defendants in this action - In an




                                                                                             C886 ID: 210202470
                                                                                             Restricted Information


                                                                                              Case ID: 210202470
                                                                                            Control No.: 21034026
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 54 of 63
4




    amount of $271,152.49, plus interest, costs of suit, reasonable attorney fees, delay

    damages and such other relief as the Court deems appropriate under the circumstances.

                         COUNT IV PLAINTIFFS v. GABRIEL BROTHERS
                                     STRICT LIABILITY

             38.     Flaintiffs inco1*porate herein by reference the above paragraphs as though

    same were fully set forth at length.

             39.         Gabriel Brothers is engaged, and at all times relevant hereto was engaged,

    in the business of ma1'l<eting, distl'ibuting, delivering, assembling and/or selling, im'e1~

    Alfa, air fryel's.

             40.     Gabriel Brothers marketed, distributed, delivered, assembled and/or sold

    the subject air fryer In a defective condition, unreasonably dangerous to foreseeable users

    and property owners, including the Lacombes.

             41.     Gabriel B1'othe1's knew     Ol'   should have known that the subject air fryer

    would reach the Lacombes' property without substantial change from the condition in

    which it was sold.

            42.      The subject air fryer did reach the Lacombes' property without substantial
                                                                                 [



    change from the condition in which sold.

             43.     Ultimately, the air fryer, tested, manufactured, inspected, distributed,

    supplied, marketed and sold by Gabriel Brothers was defective in design and/or

    manufacture in that, when the product left the hands of the designers, manufacWrers,

    dist1'ibuto1's and/or suppliers, it was ulweasonably dangerous, more dangerous than a

    homeowner would expect.

            44.      Plaintiffs utilized the subject air fxyel' for the purposes and manner

    normally intended.



                                                                                              Case ID: 210202470
                                                                                              Restricted information

                                                                                              Case ID: 210202470
                                                                                            Control No.: 21034026
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 55 of 63




        45,     The We and damage to the subject property was caused by and/or resulted                          II
                                                                                                                  I§
                                                                                                                  II
                                                                                                                   I
from the acts and/or omissions of Gabriel Brothers, for which Gabriel Brothers is liable                         J
                                                                                                                 1




to Plaintiffs based upon the theory of strict liability for the following reasons'

               a,      failing to design O1' manufacture the air fryer SO that it would not
                       fail and/or malfunction in the manner' that it did;
               b.      placing into the stream of commerce a product which was not safe
                       or fit for its intended use,
                C.     failing to pl'operIy identify the hazards associated with ah* fryers
                       and p1'ope1'ly safeguard against same prior to placing air fryers into
                       the steam of commerce,
               d.      failing to discover the defective and/or unreasonably dangerous
                       condition of the air fryer,
               6.      failing to properly test the design of the air flyer;
               f.      designing, manufacturing, distributing and/or placing into the
                       stream of commerce an unreasonably dangerous product that poses                           I
                       an unreasonable risk of fire,                                                             1i
                                                                                                                 8




                       failing to provide proper and adequate warnings regarding the                             I
               g.
                       hazards associated with the foreseeable and ordinary use of the air
                       fryer,                                                                                    I
               lt v    failing to design the air flyer SO that foreseeable failures of the air
                       fryer and its components would not present a fire hazard;
               i.      failing to provide adequate and sufficient warnings and instructions
                       with respect to the air fryer which rendered it defective and
                       unreasonably dangerous, and

               .i-     the subject air fiycr is an unreasonably dangerous product, one that
                       is dangerous to an extent beyond that which would be
                       contemplated by the ordinary consumer who purchases it, with the
                       ordinary knowledge common to the community of its
                       characteristics.


       46      For these reasons, Gabriel Brothers is strictly liable to Plaintiffs for its

damages under applicable law.

       47.     As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.




                                                                                        Case ID: 210202470
                                                                                        Restricted Information

                                                                                        Case ID: 210202470
                                                                                      Control No.: 21034026
                                                                                                                     I

Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 56 of 63




         WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

Brothers .- jointly, severally, and/01' in the alternative with the other Defendants in this

action .... in an amount of $27I,l52.49, plus interest, costs of suit, reasonable attorney

fees, delay damages and such other relief as the Court deems appropriate under the

ciwrumstalmces »
                                          ,I

                        COUNT V v- PLAINTIFF v. GABRIEL BROTHERS
                                      NEGLIGENCE

         48,       Plaintiffs inco1'po1'ate herein by reference the above paragraphs as though

same were fully set fo1"LI1 at length .

         49.       Gabriel B1'othe1's owed a duty of reasonable care to Plaintiffs in regard to

the design, maIlufaotuz'e, formulating, testing, inspection, marketing, distribution and sale

of air flyers, and breached said duty.

         50.       The afo1°eme11tioned damages were the direct and proximate result of the

negligence and carelessness of Gabriel Brothers - by and through its employees, agents,

technicians, vendors, subcont1'acto1's, and/or servants - as is more speoitioally described

beiowz

                   a,       failing to exercise reasonable care in the following manner'

                            i.     failing to manufacture, assemble, sell, design, transport,
                                   distribute and/or market a properly functioning product;

                           ii.     failing to properly inspect, test and/or requalify the product
                                   and/or its component parts,

                           iii.    failing to properly determine that the product and/or its
                                   component pints were not In compliance with applicable
                                   standards,

                           iv.     failing to provide safe and adequate warnings or
                                   instructions with the product; and/or




                                                                                            Case ID: 210202470
                                                                                            Restricted information

                                                                                             Case ID: 210202470
                                                                                           Control No.: 21034026
                                                                                                                   I
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 57 of 63
                                                                                                                       IJ
                                                                                                                       1

                                                                                                                       ;




                       v.       designing, mz111ufact\11°i11g, marketing, disWibuting and/or
                                selling the product when Gabriel Brothers knew or should
                                have known that the product and/or its component parts
                                would be inadequate for the reasons for which it was
                                purchased.

                 b,    failing to adequately instruct, supervise and/or train servants,
                       employees and agents as to the proper ways to perform the tasks
                       set forth in subparagraph to);

                 c.    failing to adequately warn Plaintiffs and others of the dangers and
                       hazardous conditions resulting from the conduct set forth in
                       subparagraph (a) above;

                 d.    failing to provide, establish, and/or follow proper and adequate
                       controls so as to ensure the proper performance of the tasks set
                       forth in subparagraph (a) above;

                 e.    failing to properly monitor the work of all agents and/or employees
                       during the pertlormanoe of the tasks set fofih in subparagraph (a)
                       above to ensure compliance with applicable safety procedures;

                 f.    failing to retain Qompetent, qualified and/or able agents, employees
                       Of' servants to perform the tasks set forth in subparagraph (a)
                       above,

                 g.    failing to perform the tasks set forth in subparagraph (a) above in
                       c o n fo rmity   w ith   the prevailing industry and governmental
                       specifications and standards; and/or

                 h,    violating the standards of care and customs applicable to this
                       product.

       51.       As a direct and proximate result of the aforementioned defects, the

Lacombes sustained damages to their real and personal property and additional expenses.

       WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

Brothers - jointly, severally, and/or in the alternative with the other Defendants in this

action ~» in an amount of $27l,152.49, plus interest, costs of suit, reasonable attorney

fees, delay damages and such other relief as the Court deems appropriate under the

circumstances.



                                                                                         Case ID: 210202470
                                                                                          Restricted Information


                                                                                          Case ID: 210202470
                                                                                        Control No.: 21034026
                                                                                                                          I
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 58 of 63




                     COUNT VI ..... PLAINTIFF v. GABRIEL BROTHERS
                              BREACH of WARRANTIES

            52.     Plaintiffs incolpol'ate herein by 1'efere11ce the above paragraphs as though

    same were iiilly set forth at length .

            53.     At the time of the sale and/or distlibution of the product, Gabriel Brothers

    had reason to know the particular purpose to which the subject air Hyer would be used

    (i.e. residential application) and that it was being relied upon to furnish a suitable

    product.

            54.     In light of the negligence, breaches, failures and harms alleged herein,

    Gabriel Brothers breached the implied wa1'1'anty of fitness for a particular' purpose in that

    the product was not fit for the pafciculan* purpose for which such products are 1'equired

    under normal operation.

            55.     In   addition, Gabriel B1'othe1's breached its        implied     warranty of

    me1°cllantabiIity in that the product was not fit for the o1'dina1'y uses for which the product

    was used.

            56.     In addition, Gabriel Brothers breached any and all express warranties

    made O1` relating to the product that became part of the basis of the bargain for sale of the
                                                                                                                      \
    product.

            57.     Gabriel Brothers has better access to all written forms of said wa1~1'anties

    and therefore is not prejudiced by Plaintiffs' inability to attach them hereto,
\

            58,     The Lacombe's damages as set forth above occurred as a direct and

    proximate result of the breach by Gabriel Brothers of its implied and express warranties.

            59.    Plaintiffs have met any and all conditions precedent to recovery for such

    breaches.




                                                                                             Case ID: 210202470
                                                                                             Restricted Information

                                                                                              Case ID: 210202470
                                                                                            Control No.: 21034026
                                                                                                                     lL
                                                                                                                      [l
    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 59 of 63
3




             60.         As a direct and proximate result of the aforementioned defects, the

    Lacombes sustained damages to their real and personal propexty and additional expenses.

             WHEREFORE, Plaintiffs demand judgment in its favor and against Gabriel

    Brothers .-. jointly, severally, and/or in the alternative with the other Defendants in this

    action ~» in an amount of $271,152,49, plus interest, costs of suit, reasonable attorney

    fees, delay damages and such other relief as the Court deems app1~op1'iate under the

    ci1'cu1nsta11ces A




                                                   de LUCA LEVINE LLC


                                            BY :   Is/Joseph L, McGlvnn___.
                                                   Joseph L, McGlynn, Esquire
                                                   PA Atty. I.D. No. 201181
                                                   jmclynn@delucalevine.com
                                                   Three Valley Square, Suite 220
                                                   Blue Bell, PA 19422
                                                   (215) 383-0081 / (215) 383-0082 (fax)
                                                   ATTORNEYS FOR PLAINTIFF


    Dated: February 15, 2021




                     J




                                                                                           C338 ID: 210202470
                                                                                            Restricted information

                                                                                             Case ID: 210202470
                                                                                           Control No.: 21034026
                                                                                                                     1


    Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 60 of 63
I




                                        VERIFICATION



           I, Jeanette Burns, under the penalties of perjury, state that I am a replesentative of
    Allstate Vehicle and Property Insurance Company, that I am authorized to make this
    vellfication on behalf of Allstate, that I have read the Complaint, that I do not have, and
    am informed that no single officer or agent of Allstate has personal knowledge of all
    matters set folth in the Complaint, that the Complaint was prepared by counsel from
    im"lo1'mation provided by myself and certain employees from Allstate who were
    designated to assemble such material and are based on their personal knowledge or that
    of other persons who were consulted and on examination of records maintained by
    Allstate during the regular course of business, and that upon information and belief the
    Complaint is true and correct to the best of my knowledge after due inquiry,



                 38w44»

    Signed under penalty ofpeljury this 25th day of       Februal'y, 2021.



                         I




                                         \




                                                                                           Case ID: 210202470
                                                                                           Restricted information   Ii


                                                                                            Case ID: 210202470i
                                                                                          Control No.: 21034026
                                                                               II
                                                                               1;
Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 61 of 63




             EXHIBIT                  cc    99                                     r




                                                                               I



                                                                               II

                                                                               I
                                                                               I




                                                                               ;,
                                                                                   I

                                                                                   I
                                                       r

                                                                                   .




                                                             Case ID: 210202470
                                                           Control No.: 21034026
                                                                                                                   i
                                                                                                                   1y
                                                                                                                   L
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 62 of 63




ASHLEY Hlld BRANDON LACOMBE                          9
                                                     |

                                                     1
                                                     (


                                       Plaintiffs,   i
                                                     l   COURT OF COMMON PLEAS
                                                     l
                                                     l   PHILADELPHIA COUNTY
                       VS.                           I
                                                     t

                                                     I
                                                     \   FEBRUARY TERM, 202 I
TV DIRECT LLC; and,                                  r
                                                     4



GABRIEL BROTHERS
                                                     9
                                                     1   NO. 02470
                                                     Q
                                                     4

                                                     v
                                                     .
                                     Defendants _



                                           AFFIDAVIT

       I, Ryan N. Armstrong, Bsq., hereby state that the following is true and correct to the best

of my knowledge, information and belief, and [understand that the statements herein are made

subject to the penalties of I8 Pa.C.S.A.§4904 relating to unsworn falsifications to) authorities:

       1.      I am Corporate Counsel for Risk & Liability at Gabriel Brothers, Inc. d/b/a

GABE'S (improperly designated in Plaintiffs Complaint as "Gabriel Brothers").

       2.      The facts set Forth in this Affidavit are known to me.

               Gabriel Brothers, Inc. d/b/a GABE'S is a privately held retailer headquartered in

Morgantown, West Virginia.

       4.      Gabriel Brothers, Inc. d/b/a GABE'S does not manufacture or build its own

products.

       5.      Gabriel Brothers, Inc. d/b/a GABE'S principal place of business is located at 55

Scott Avenue, Morgantown, WV 26508.

       6.      Gabriel Brothers, Inc, d/b/a GABE'S has 113 retail store locations, none of which

are located within Philadelphia, Pennsylvania.




                                                                                             Case ID: 210202470
                                                                                           Control No.: 21034026
     Case 3:21-cv-00063-KRG Document 1 Filed 04/07/21 Page 63 of 63
                                                                                                                    ,


        7.     Gabriel Brothers, Inc. d/b/a GABE'S has not owned any real property located in                       I
                                                                                                                    I
                                                                                                                    I
Philadelphia, Pennsylvania during the five year time period preceding the date of this Affidavit

through the present.

        8.     Gabriel Brothers, Inc. d/b/a GABE'S has not rented, leased OI' otherwise occupied

real property in Philadelphia, Pennsylvania during the five year time period preceding the date of

this Affidavit through the present.

        9.     During the five year time period preceding the date of this Affidavit through the

present, Gabriel Brothers, Inc. d/b/a GABE'S has not maintained a telephone number, drop box

nor mailing address in Philadelphia County.

        10,    During the five year time period preceding the date of this Affidavit through the

present, Gabriel Brothers, Inc, d/b/a GABE'S made no in-store sales in Philadelphia County.

        11.    During the five year time period preceding the date of this Affidavit through the

present, employees of Gabriel Brothers, Inc. d/b/a GABE'S did not travel into Philadelphia

County for purposes of selling or providing products or services to customer(s) domiciled in

Philadelphia County.

        12.    Gabriel Brothers, Inc. d/b/a GABE'S has not "regularly conducted business" in

Philadelphia County during the five year time period preceding the date of this Affidavit through
                                                                  J
the present.
                                                                  w         ./'


Date:                     Q/                  ,   _-          ,          An       .*"`.-=


                                              RYAN N,ARMSTRONG{18SQ. V




                                                                                              Case ID: 210202470
                                                                                            Control No.: 21034026
